Electronically Filed
                                                    Supreme Court
                                                    SCPW-XX-XXXXXXX
                                                    12-NOV-2020
                                                    01:10 PM
                                                    Dkt. 8 ODDP



                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  ISAIAH W. MCCOY, Petitioner,

                               vs.

                  THE HONORABLE TODD W. EDDINS,
    Judge of the Circuit Court of the First Circuit, State of
                    Hawai#i, Respondent Judge,

                               and

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                    (CR. NO. 1CPC-XX-XXXXXXX)

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Kuriyama, assigned by reason of vacancy)

          Upon consideration of petitioner Isaiah W. McCoy’s

petition for writ of mandamus, filed on November 4, 2020, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate that

he has a clear and indisputable right to the requested relief,

that he lacks alternative means to seek relief, or that the

respondent judge exceeded his jurisdiction or committed a
flagrant and manifest abuse of discretion in denying the motion

for recusal.   See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982

P.2d 334, 338-39 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action; where a court has discretion to act, mandamus

will not lie to interfere with or control the exercise of that

discretion, even when the judge has acted erroneously, unless the

judge has exceeded his or her jurisdiction, has committed a

flagrant and manifest abuse of discretion, or has refused to act

on a subject properly before the court under circumstances in

which he or she has a legal duty to act).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, November 12, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Christine E. Kuriyama



                                 2